Name: Commission Regulation (EU) NoÃ 445/2010 of 21Ã May 2010 on the division between Ã¢ deliveriesÃ¢ and Ã¢ direct salesÃ¢ of national milk quotas fixed for 2009/2010 in Annex IX to Council Regulation (EC) NoÃ 1234/2007
 Type: Regulation
 Subject Matter: agricultural policy;  economic geography;  processed agricultural produce;  agricultural structures and production
 Date Published: nan

 22.5.2010 EN Official Journal of the European Union L 126/14 COMMISSION REGULATION (EU) No 445/2010 of 21 May 2010 on the division between deliveries and direct sales of national milk quotas fixed for 2009/2010 in Annex IX to Council Regulation (EC) No 1234/2007 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 69(1) in conjunction with Article 4 thereof, Whereas: (1) Article 67(2) of Regulation (EC) No 1234/2007 provides that producers may have one or two individual quotas, one for deliveries and the other for direct sales and quantities may be converted from one quota to the other only by the competent authority of the Member State, at the duly justified request of the producer. (2) Commission Regulation (EC) No 416/2009 of 20 May 2009 on the division between deliveries and direct sales of national milk quotas fixed for 2008/2009 in Annex IX to Council Regulation (EC) No 1234/2007 (2) sets out the division between deliveries and direct sales for the period from 1 April 2008 to 31 March 2009 for all Member States. (3) In accordance with Article 25(2) of Commission Regulation (EC) No 595/2004 of 30 March 2004 laying down detailed rules for applying Council Regulation (EC) No 1788/2003 establishing a levy in the milk and milk products sector (3), Member States have notified the quantities which have been definitively converted at the request of the producers between individual quotas for deliveries and for direct sales. (4) The total national quotas for all Member States fixed in point 1 of Annex IX to Regulation (EC) No 1234/2007 as amended by Council Regulation (EC) No 72/2009 (4) were increased with effect from 1 April 2009. Member States, except Malta, which has no direct sales part of its national quota, have notified the Commission of the division between deliveries and direct sales of the additional quota. (5) It is therefore appropriate to establish the division between deliveries and direct sales of the national quotas applicable for the period from 1 April 2009 to 31 March 2010 fixed in Annex IX to Regulation (EC) No 1234/2007. (6) Given the fact that the division between direct sales and deliveries is used as a reference basis for controls pursuant to Articles 19 to 21 of Regulation (EC) No 595/2004 and for the establishment of the annual questionnaire set out in Annex I to that Regulation, it is appropriate to determine a date of expiry of this Regulation after the last possible date for these controls. (7) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The division, applicable for the period from 1 April 2009 to 31 March 2010, between deliveries and direct sales of the national quotas fixed in Annex IX to Regulation (EC) No 1234/2007 is set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall expire on 30 September 2011. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 May 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 125, 21.5.2009, p. 54. (3) OJ L 94, 31.3.2004, p. 22. (4) OJ L 30, 31.1.2009, p. 1. ANNEX (tonnes) Member States Deliveries Direct sales Belgium 3 415 434,609 46 127,018 Bulgaria 928 425,173 80 140,627 Czech Republic 2 808 527,676 12 088,840 Denmark 4 658 507,411 238,304 Germany 29 044 163,443 91 731,152 Estonia 657 011,272 8 877,042 Ireland 5 556 537,382 2 178,691 Greece 844 055,493 1 237,000 Spain 6 235 301,035 66 380,855 France 24 989 415,129 352 819,788 Italy 10 982 463,306 306 079,560 Cyprus 148 696,344 888,696 Latvia 719 683,007 30 970,163 Lithuania 1 679 913,351 76 411,787 Luxembourg 280 831,137 500,000 Hungary 1 928 903,771 121 256,041 Malta 50 168,680 0,000 Netherlands 11 505 972,047 74 314,536 Austria 2 785 409,610 90 543,644 Poland 9 502 697,468 160 725,851 Portugal (1) 1 999 241,020 8 155,190 Romania 1 475 454,378 1 673 867,022 Slovenia 573 711,028 20 341,440 Slovakia 1 049 575,219 22 644,579 Finland 2 512 083,449 5 551,251 Sweden 3 449 791,859 4 000,000 United Kingdom 15 139 642,862 136 777,767 (1) Except Madeira.